Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nagasaka (WO/2016/043022 using US 20170186040 as English translation) in view of Liu (US 9881058). 
Regarding claim 1 Nagasaka teach a display method (fig. 4) comprising:
detecting that a portable terminal has approached a display device ([0050] fig. 1, an output device connected to the management server in the information provision system via the network, for outputting the information. The output device may comprise (a) a detecting unit that detects, within a time period during which the information is output, that the portable terminal used by the user of the information provision system is in a predetermined positional relationship with respect to the output device);  
selecting desired content (fig. 4, [0113] When the portable terminal 200 is detected, the display device 300 selects the video to be played back (Step S313). The video may be simply selected from those with older timing of being stored in the video storage unit 302 or may be selected at random, but in this embodiment, the selection is , wherein the selecting is performed after the detecting (fig. 1, disclose by arrow a1 that detection of portable terminal transmits its own identification information to the display device thereby being detected first step also see fig. 4); and transmitting the selected desired content selected to the display device (fig. 1, by step a2 disclose delivered image, i.e. content also see fig. 4).

But does not expressly teach area information representing at least one of a location where the display device is installed and an area related to the location, wherein the display device is fixed at the location.
However Liu teach area information representing at least one of a location where the display device is installed and an area related to the location, wherein the display device is fixed at the location (fig. 1, item 104, Retrieve Content and Associated METADATA, col. 15, In some implementations, if the content metadata contains geographic coordinates where an image was taken the content display application can retrieve information about the location as related information to be presented at 110. For example, weather information can be retrieved, map information can be retrieved, a name of a city, town, park, etc. depicted in the image can be retrieved, etc.  and 
col. 20, fig. 4E describes shows an example of user 406 interacting with related information 414 in accordance with some implementations of the disclosed subject matter. In the example of FIG. 4E, the user verbally interacts with related information 414 by saying, "Tell me more." The user's voice can be converted to a digital signal using, for example, a microphone (not shown) and any suitable signal processing components. In response to the user interacting with related information 414, the content display application can provide supplemental information corresponding to related information 414 to second screen device 408. For example, the supplemental information can be caused to be transmitted over a network, and fig.4F shows an example of second screen device 408 presenting supplemental information 416 in accordance with some implementations of the disclosed subject matter. In some 
Therefore it would have been obvious to one of the ordinary skilled in the art  before effective filing date to combine Nakasaka in light of Liu teaching so that it may include area information representing at least one of a location where the display device is installed and an area related to the location, wherein the display device is fixed at the location.
The motivation is to provide methods, systems, and media for displaying information related to displayed content upon detection of user attention.
Regarding claim 2 Nagasaka teach wherein the desired content is content selected based on history of a position of the portable terminal ([0070] The display device 300[1] obtains the identification information so as to detect that the portable terminal 200 is in such a positional relationship that the short-range communication can be established).

claim 3 Nagasaka teach wherein the area information comprises information indicating a plurality of areas, and the desired content is content selected based on an area ([0116] The third condition is a preference of the user. By playing back the video relating to sports in preference to the user who likes sports, the user's interest can be attracted, for example. The preference of the user can be specified by transmitting the identification information of the detected portable terminal 200 to the management server 100 and receiving a reply on the preference or the like recorded in the user database 104 from the management server 100) that is selected according to the history of the position ([0146] According to the information provision system in the embodiment described above, the time during which the user was in contact with various types of information displayed by a plurality of the display devices 300 present all around the town can be recorded. Therefore, an administrator of the display device 300 can improve contents of the information to be provided on the basis of the viewing record so as to increase the probability that the users view it. Moreover, since the management server 100 can give a privilege to the user on the basis of the viewing history, it can motivate the user to view the video or advertisement can be also given, whereby efficiency of the information provision can be further improved), among the plurality of areas ([0138] In the Figure, the obtainment results of the viewing results are illustrated. For the terminal ID (001) previously shown in FIG. 3, the start time and the end time of viewing can be specified as 13:25:05 and 13:25:25, respectively. In addition, the type of the viewed image can also be specified on the basis of the information about the image ID, video/still image, and the genre in the viewing record).

claim 4 Nagasaka teach wherein, in the detecting, when the portable terminal enters a judgment area set around the display device, it is detected that the portable terminal has approached the display device (fig. 1, fig. 4 [0050] [0070]).

Regarding claim 5 Nagasaka teach determining whether or not to display the desired content on the display device, based on information of at least either of: a position of the portable terminal with respect to the display device; or [[and]] a movement direction of the portable terminal with respect to the display device (fig. 1, fig. 4 [0050] [0070] [0113] [0116]).

Regarding claim 6 Nagasaka teach displaying the desired content on the display device, wherein the displaying is performed after the determining (fig. 1, gig. 4 [0113] [0116]).

Regarding claim 7 Nagasaka in view of Liu teach wherein the area information includes information indicating a plurality of areas including the area (Liu: fig. 1. 106,   At 106, the content display application can cause the content to be presented on a display device. In some implementations, the content can be a slideshow of images such as Wailia Beach, Hawaii) having a predetermined ranking for each area, and 
the desired content is content selected based on at least one of the plurality of areas that is selected according to the ranking, among the plurality of areas (fig. 6, [0130] [0131] describes ranking process employed by video management processing).

claim 8 Nagasaka teach wherein the desired content is content selected based on the at least one of the plurality of areas selected according to the ranking and position history of the portable terminal (fig. 6, [0130] [0131] [0087] [0100] [0152] [0065]).
Regarding claim 10 Nagasaka teach at least one memory ([0035] storage unit) storing instructions and  
at least one hardware processor (fig. 1, item 100) configured to execute the instructions (fig. 4)

the limitations and scope of the claims are similar to the limitation and scope of claim 1 so rejected same way.

Regarding claim 11 Nagasaka teach wherein the at least one hardware processor (fig. 1, item 100) is further configured to execute the instructions (fig. 4)
a detection unit that detects that the portable terminal has approached the display device, based on position information of the display device and position information of the portable terminal ([0012] The first device includes (a) a detection unit for detecting, within a time period during which the information is being output from the output device, that the second device is in a predetermined positional relationship with respect to the first device such that the user of the second device can be in contact with or receive the information from the output device also see fig. 1, fig.4 [0050]).

claim 12 Nagasaka teach at least one memory ([0035] storage unit) storing instructions and  
at least one hardware processor (fig. 1, item 100) configured to execute the instructions (fig. 4)

the limitations and scope of the claims are similar to the limitation and scope of claim 1 so rejected same way.

Regarding claim 13 Nakasaka in view of Liu teach wherein the area information represents the area related to the location where the display device is installed (Liu: fig.  4C, 4D, 4E), and the selecting comprises selecting, as the desired content, content associated with the area (Nakasaka : fig. 4: S13 select image).

Regarding claim 14 the limitations are similar to claim 13 so rejected same way.

Regarding claim 15 the limitations are similar to claim 13 so rejected same way.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (WO/2016/043022 using US 20170186040 as English translation) in view of Liu (US 9881058) and further in view of Hata (US 20170148056).
Regarding claim 9 Nakasaka teach desired content is selected based on the area information.
But may not expressly teach performing beforehand a setting such that the desired content is selected based on the area information.

Therefore it would have been obvious to one of the ordinary skilled in the art  before effective filing date to combine Nakasaka in light of Hata teaching so that it may include performing beforehand a setting such that the desired content is selected based on the area information.
The motivation is a method, and program that are capable of improving cost-effectiveness of advertisements by delivering the advertisements in accordance with stages in the process to occurrence of an event.

Claim 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nagasaka (WO/2016/043022 using US 20170186040 as English translation) in view of Liu (US 9881058) further in view of Fok (US 20090299817). 
Regarding claim 16 Nagasaka does not teach wherein selecting the desired content comprises determining whether the area information indicates at least one of a type of a store, a type of an event, or a type of an area.
However Fok teach wherein selecting the desired content comprises determining whether the area information indicates at least one of a type of a store ([0086] For example, based on the location of the device, it might be noticed that a first coffee shop is being entered and/or is starting to be utilized for wireless coverage. While observing the location of the device, it might also be noticed, based on the application specific details that: wireless coverage offered to the device is slow or has other problems. Thus, a competitor second coffee shop might present a targeted advertisement based 
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Nagasaka in light of Fok so that it may include wherein selecting the desired content comprises determining whether the area information indicates at least one of a type of a store, a type of an event, or a type of an area.
The motivation is to deliver targeted advertisement to the users, wherein the advertisements are both meaningful to the user and have a greater chance of being viewed and/or acted upon.

Regarding claim 17 Nagasaka in view of Fok teach wherein the type of the store comprises any of stores predetermined to have been featured on television, bakeries, coffee shops (Fok: [0086] For example, based on the location of the device, it might be noticed that a first coffee shop is being entered and/or is starting to be utilized for wireless coverage. While observing the location of the device, it might also be noticed, based on the application specific details that: wireless coverage offered to the device is slow or has other problems. Thus, a competitor second coffee shop might present a targeted advertisement based on location of the device 700 and the application specific details (e.g., less than ideal wireless coverage). The advertisement, could inform the user that a more robust and/or discounted wireless coverage can be realized at a coffee 
wherein the type of the event comprises any of festivals, musical events, and sporting events, wherein the type of the area comprises any of amusements, museums, tourism, shopping, and factory tours.

Regarding claim 18 Nagasaka in view of Fok teach wherein selecting the desired content comprises determining whether the area information indicates at least one of a type of a store (Fok: [0086] For example, based on the location of the device, it might be noticed that a first coffee shop is being entered and/or is starting to be utilized for wireless coverage. While observing the location of the device, it might also be noticed, based on the application specific details that: wireless coverage offered to the device is slow or has other problems. Thus, a competitor second coffee shop might present a targeted advertisement based on location of the device 700 and the application specific details (e.g., less than ideal wireless coverage). The advertisement, could inform the user that a more robust and/or discounted wireless coverage can be realized at a coffee shop (e.g., the competitor second coffee shop) that is half a mile away), a type of an event, or a type of an area.

Regarding claim 19 Nagasaka in view of Fok teach wherein the type of the store comprises any of stores predetermined to have been featured on television, bakeries, coffee shops (Fok: [0086] For example, based on the location of the device, it might be noticed that a first coffee shop is being entered and/or is starting to be utilized for .
Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive. 
Applicant argues: Applicant argues Liu does not teach selection based on information about that location.
Office responds: The office respectfully disagrees. Liu teach selection based on information about that location in fig. 1, item 104, Retrieve Content and Associated METADATA, col. 15, In some implementations, if the content metadata contains geographic coordinates where an image was taken the content display application can retrieve information about the location as related information to be presented at 110. For example, weather information can be retrieved, map information can be retrieved, a name of a city, town, park, etc. depicted in the image can be retrieved, etc.  and 

In conclusion, office submits that current application’s concept of invention is merely location based targeted advertisement. The office provided sufficient prior arts to reject that this concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giris US 20170364952.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625